RIGHTS AGREEMENT dated March 7, 2008 and effective as of March 17, 2008 between INTERFACE, INC. and COMPUTERSHARE TRUST COMPANY, N.A. as Rights Agent RIGHTS AGREEMENT THIS AGREEMENT is made and entered into on March 7, 2008, with an effective date as of the Close of Business on March 17, 2008 (the “Effective Date”), by and between INTERFACE, INC., a Georgia corporation (the “Company”), and COMPUTERSHARE TRUST COMPANY, N.A., as Rights Agent (the “Rights Agent”). W I T N E S S E T H: WHEREAS, the Company previously entered into a Rights Agreement dated March 4, 1998 and effective as of March 16, 1998 with the Rights Agent named therein (the “Prior Agreement”), and in connection therewith, previously authorized and declared a dividend distribution of one right for each outstanding share of Common Stock (as defined below) of the Company at the Close of Business (as defined below) on March 16, 1998, and authorized the issuance of one right for each share of Common Stock, each right representing the right to purchase one one-hundredth of a share of Series B Participating Cumulative Preferred Stock of the Company; WHEREAS, the Prior Agreement and the rights thereunder expire as of the Close of Business on March 17, 2008; WHEREAS, the Board of Directors deem it to be in the best interest of the Company and its shareholders to replace the Prior Agreement with this Agreement; and WHEREAS, the Board of Directors has authorized and declared a new dividend distribution of one Right (as defined below) for each outstanding share of Common Stock of the Company at the Close of Business on the Effective Date, and has authorized the issuance of one Right for each share of Common Stock, each Right representing the right to purchase one one-hundredth of a share of Series B Participating Cumulative Preferred Stock of the Company having the rights, powers and preferences set forth in the Restated Articles of Incorporation of the Company, as amended by the Articles of Restatement attached hereto as Exhibit A, upon the terms and subject to the conditions contained herein (individually, a “Right,” and collectively, the “Rights”); NOW, THEREFORE, for and in consideration of the premises and the mutual agreements contained herein, the parties hereto agree as follows: Section 1.Definitions.The following capitalized terms, as used herein, have the following meanings: - 1 - (a)“Acquiring Person” means any Person who or which, together with all Affiliates and Associates of such Person, shall be the Beneficial Owner of 15% or more of the shares of Common Stock then outstanding; provided, however, that, an “Acquiring Person” shall not include the following Persons:(i) any Excluded Person, (ii) any Person, together with all Affiliates and Associates of such Person, who would be an Acquiring Person by reason of a reduction in the number of issued and outstanding shares of Common Stock of the Company approved by the Continuing Directors, or (iii) any Person, who alone or together with its Affiliates or Associates becomes the Beneficial Owner of 15% or more of the shares of Common Stock then outstanding as a result of an Approved Acquisition; provided, further, that in the event that a Person is not an Acquiring Personby reason of clauses (ii) or (iii) above, such Person nonetheless shall become an Acquiring Person if such Person thereafter becomes the Beneficial Owner of an additional 2% or more of the Common Stock then outstanding, unless the acquisition of such Common Stock is an Approved Acquisition or unless such acquisition is solely as a result of a reduction in the number of issued and outstanding shares of Common Stock of the Company approved by the Continuing Directors.Notwithstanding the foregoing, if the Board of Directors of the Company determines in good faith (but only if at the time of such determination by the Board of Directors there are then in office not less than two Continuing Directors and such action is approved by a majority of the Continuing Directors then in office) that a Person who would otherwise be an “Acquiring Person” as defined pursuant to the foregoing provisions of this Section 1(a) has become such inadvertently, and such Person divests as promptly as practicable a sufficient number of shares of Common Stock so that such Person would no longer be an “Acquiring Person” as defined pursuant to the foregoing provisions of this Section 1(a), then such Person shall not be deemed an Acquiring Person for purposes of this Agreement. (b)“Affiliate” and “Associate” have the respective meanings ascribed to such terms in Rule 12b-2 under the Exchange Act as in effect on the date hereof. (c)“Approved
